Citation Nr: 0828320	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1950 to September 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim for service connection for 
the cause of the veteran's death.

The appellant requested a local RO hearing in her April 2005 
substantive appeal; however, she withdrew this request in a 
written statement dated in April 2005.  This case was 
remanded in February 2008, for RO consideration of newly 
submitted evidence.


FINDINGS OF FACT

1.  The veteran had active duty service from October 1950 to 
September 1953.

2.  The veteran died in November 2003; the death certificate 
listed the immediate cause of death as respiratory arrest due 
to multi-system organ failure, due to status post a right 
hemicolectomy with lysis of adhesions.  An autopsy was 
performed.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder; a back strain 
disability; a left ankle disability; tinnitus; and a 
disability of the right and left hands.

4.  The conditions which caused or contributed to the 
veteran's death were not manifested during service or within 
one year thereafter; and the preponderance of the competent 
medical evidence is against a showing that veteran's service-
connected disabilities caused or materially contributed to 
cause the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the appellant's claim for service connection for cause of 
death, in correspondence sent to the appellant in February 
2004 and March 2004.  These letters notified the appellant of 
VA's responsibilities in obtaining information to assist her 
in completing her claim, identified her duties in obtaining 
information and evidence to substantiate her claim, and 
requested that she send in evidence in her possession that 
would support her claim.  Correspondence from the RO dated in 
May 2006 provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the issue 
under consideration, pursuant to the recent holding in the 
Dingess decision.  

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical treatment records, and medical opinions.  The 
appellant has not identified any outstanding records for VA 
to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background & Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal diseases and malignant tumors, if 
manifested to the required degree within a prescribed period 
from the veteran's separation from active duty; or one that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2007).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007). 

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992). 

In the instant appeal, a certificate of death indicates that 
the veteran died in November 2003 as a result of respiratory 
arrest due to or as a consequence of multi-system organ 
failure, which in turn was due to or as a consequence of 
status post a right hemicolectomy with lysis of adhesions.  
The appellant consented to an autopsy and the report is of 
record.  In brief summary, the autopsy report indicates that 
in November 2003 the veteran was admitted for evaluation of 
shortness of breath, increasing leg edema, and rectal 
bleeding.  Previously, he had been hospitalized for 
complications following a right hemicolectomy for colon 
carcinoma (in September 2003).  The veteran's past medical 
history included two coronary artery bypass graft surgeries; 
atrial fibrillation; mitral valve replacement; hypertension; 
diabetes mellitus; and chronic renal insufficiency.  Features 
of congestive heart failure were documented at the autopsy.  
The examiner concluded that congestive heart failure with 
pulmonary edema, bronchial mucus plugs, and ischemic 
myocardium were major factors in the demise of the veteran.

Based on these reports, the appellant contends that the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) caused or materially contributed to the development or 
the acceleration of cardiovascular diseases, specifically 
congestive heart failure and resultant respiratory arrest, 
conditions which were shown to be significant factors in the 
veteran's death.

At the time of his death, the veteran was service-connected 
for PTSD; a chronic back strain disability; residuals of 
shrapnel wound, left ankle; tinnitus; and residuals of 
shrapnel wound of the right and left hand. 

The veteran's service treatment records contain no treatment, 
complaints, or pertinent diagnosis related to colon cancer or 
cardiovascular disease.  On a Report of Medical History form 
completed by the veteran in September 1953, he reported a 
history of high blood pressure.  The Board, however, has 
found no such objective clinical findings in the service 
treatment records.  Also, the physical examination for 
separation purposes shows no findings related to colon cancer 
or cardiovascular disease.  A report from a June 1956 
physical examination for reserve duty continued to show no 
indication of colon cancer or cardiovascular disease.  The 
post-service medical records reveal evidence of a colon 
cancer in August 2003; and a history of cardiovascular 
problems beginning in late 1997.

In support of her claim, the appellant provided a June 2004 
opinion, prepared by the veteran's attending cardiologist, 
who indicated familiarity with the veteran's cardiovascular 
and medical history.  The cardiologist opined that the 
traumatic stress disorder directly contributed to the 
veteran's quality of life and to some of his multiple 
underlying medical problems; although he noted that there 
certainly were other factors as well.  The cardiologist also 
stated that individuals with traumatic stress disorder have a 
heightened sympathetic tone causing increased blood pressure, 
increased heart rate, and can also cause increased 
cardiovascular events.  In addition, he stated that an 
increased sympathetic tone can influence not only glucose 
metabolism, but also lipid metabolism.

The Board referred the case out in August 2007, for an expert 
medical opinion on whether it was at least as likely as not 
that the veteran's service-connected disabilities 
(specifically PTSD) caused or contributed substantially or 
materially to the veteran's cause of death.  In turn, a VA 
cardiologist provided such an opinion and indicated that she 
had reviewed the case, including reports and letter from the 
cardiologist, the death certificate, autopsy report, and 
reports from consultations of various sub-specialists 
involved in the care of the veteran during various 
hospitalizations (including the coronary angiography, by-pass 
surgery, etc).  

The VA cardiologist indicated that she disagreed with the 
private cardiologist's June 2004 opinion, noting that while 
there is a possible association between PTSD and 
hypertension, and between PTSD and coronary ischemia- there 
is no direct scientific clinical evidence that establishes a 
causal relationship (cause and effect phenomenon) between 
PTSD and hypertension; PTSD and coronary artery disease 
(CAD); or PTSD and diabetes.  The VA examiner stated further 
that hypertension, hypercholesterolemia, and diabetes are 
attributable risk factors for CAD (that is they can increased 
the risk for developing CAD); however PTSD has not been 
established as an attributable risk for CAD.  

The examiner also commented upon the autopsy report, which 
concluded congestive heart failure with pulmonary edema, 
bronchial mucus plugs, and an ischemic myocardium were major 
factors in the demise of the veteran.  In this regard, she 
stated that the veteran may have developed congestive heart 
failure with pulmonary edema and ischemic myocardium (see 
autopsy finding) secondary to atherosclerosis.  The veteran, 
however, had other significant attributable risk factors for 
development and progression of coronary atherosclerosis - 
namely cigarette smoking (he had more than a 200 pack-year 
history per notes), hypercholesterolemia, and diabetes 
mellitus.  The examiner further noted that another possible 
explanation for the pulmonary edema could have been renal 
failure and fluid overload secondary to renal failure that 
was documented in the notes during the veteran's two 
hospitalizations (initially for the hemicolectomy and then 
for respiratory distress).  Furthermore, the hypertension 
(claimed as secondary to PTSD and as contributory to the 
coronary atherosclerosis) is equally as likely to have 
developed due to smoking.  In addition, the bronchial mucus 
plugs cannot develop secondary to coronary artery disease or 
its risk factors, or to PTSD.

For all of these reasons, the examiner opined that "it is 
less likely that the veteran's service-connected disabilities 
(specifically PTSD) caused or contributed substantially to 
cause the veteran's death."  In her opinion, the veteran had 
other risk factors, namely cigarette smoking, which could 
have contributed, equally or more, towards the development 
and progression of the coronary artery disease that led to 
congestive heart failure and ischemic myocardium; conditions 
that were shown to be major factors in the veteran's demise.  
She noted further that "the cause of death as stated in 
[the] death certificate-namely respiratory failure secondary 
to multi-organ failure- is less likely to be caused by 
PTSD."

In December 2007, the appellant submitted a copy of an 
undated Associated Press news article which indicated that a 
study documented a link between PTSD symptoms and future 
heart disease.

After carefully reviewing the cumulative medical evidence of 
record, the Board finds that service connection for the cause 
of death is not warranted.  In reaching this conclusion, the 
Board has not relied upon its own unsubstantiated medical 
conclusions, but has considered the independent medical 
evidence in the record.  See generally, Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Initially, as noted there is no 
medical evidence in the record which shows colon cancer or 
cardiovascular disease manifested in service or until many 
years thereafter, or that either was etiologically related to 
military service.  In addition, the opinions provided by the 
cardiologist and the VA examiner were closely examined.  The 
credibility and weight to be attached to these opinions are 
within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Inasmuch as the veteran's former cardiologist opined that the 
traumatic stress disorder contributed to "some of the 
veteran's underlying medical problems," without actually 
expressing a direct causal link between any of those medical 
problems and the veteran's development of congestive heart 
failure with pulmonary edema or ischemic myocardium; little 
probative weight has been afforded to his opinion.  
Furthermore, merely noting a general association between 
"individuals with traumatic stress disorder" and the 
resultant physiological effects of a heightened sympathetic 
tone (which could possibly cause an increase in blood 
pressure, glucose metabolism, lipid metabolism, heart rate, 
and other cardiovascular events); is not equivalent to 
rendering a valid opinion as to whether the veteran's 
service-connected PTSD, caused any such cardiovascular events 
in the veteran specifically.  It is noted that conjectural or 
speculative opinions which suggest no more than some remote 
possibility of an etiological relationship (in this case 
traumatic stress disorder and the veteran's development of 
congestive heart failure) are insufficient to support a grant 
of service connection.  See 38 C.F.R. § 3.102 (2007); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  

In contrast, or more persuasive rather, is the VA 
cardiologist's October 2007 medical opinion.  The VA 
examiner's report is notably more thorough and complete than 
the private cardiologist's opinion, and also provides a 
detailed and rational analysis of the findings in the private 
cardiologist's statement.  The Board assigns greater 
probative weight to this medical opinion because it was based 
on extensive review of all of the veteran's medical records 
and was supported with clinical data and a detailed 
rationale.  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  Moreover, it is pertinent that the VA examiner 
proffered an opinion as to whether the PTSD caused the 
conditions of congestive heart failure with pulmonary edema, 
bronchial mucus plugs, and ischemic myocardium- which were 
listed on the autopsy report as having been major factors in 
the veteran's death- in terms that were not speculative and 
conjectural in nature.   

Finally, the Board also notes that in Fast Letter 01-05, 
issued by the Veterans Benefits Administration on January 16, 
2001, it was noted that medical literature on this subject 
continues to state that it is premature to draw firm 
conclusions about the relationship between PTSD and 
cardiovascular disorders.  A previous Fast Letter (that of 
96-95 issued on September 26, 1996) also noted that the 
Veterans Health Administration had concluded that a causative 
relationship between PTSD or other long-term stress and 
subsequent development of cardiovascular disease had not been 
established.  Although these letters are not binding on the 
Board, they lend further support to the conclusions reached 
in this case.  

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that 
PTSD caused congestive heart failure with pulmonary edema, 
bronchial mucus plugs, and ischemic myocardium to develop; or 
that any of the veteran's other service-connected disorders 
directly caused or materially contributed to the veteran's 
death.  The appellant's contentions as to the veteran's cause 
of death, based upon her own beliefs and her familiarity with 
the late veteran's medical history, are not entitled to much 
probative weight because she is not a medical professional 
trained in addressing medical problems and their etiologies.  
The record does not show that she has received the requisite 
formal medical training and accreditation necessary to make 
medical diagnoses or present opinions regarding issues of 
medical causation and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, while sympathetic to 
the appellant's contentions, the claim must be denied.


ORDER

Service connection for the cause of death is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


